J-S70031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LOUIS J. LOMBARDO AND ROCCO B.         :   IN THE SUPERIOR COURT OF
 LOMBARDO                               :        PENNSYLVANIA
                                        :
                    Appellants          :
                                        :
              v.                        :
                                        :
 RANDALL W. STEPHENS                    :
                                        :
                    Appellee            :        No. 967 EDA 2018

              Appeal from the Judgment Entered March 14, 2018
               In the Court of Common Pleas of Wayne County
                   Civil Division at No(s): 634-CIVIL-2015

 LOUIS J. LOMBARDO AND ROCCO B.         :   IN THE SUPERIOR COURT OF
 LOMBARDO                               :        PENNSYLVANIA
                                        :
                    Appellees           :
              v.                        :
                                        :
 RANDALL W. STEPHENS                    :
                                        :
                    Appellant           :        No. 1051 EDA 2018

              Appeal from the Judgment Entered March 14, 2018
               In the Court of Common Pleas of Wayne County
                 Civil Division at No(s): No. 634-CIVIL-2015


BEFORE: GANTMAN, P.J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.:                        FILED JUNE 04, 2019

      Appellants/Cross-Appellees, Louis J. Lombardo and Rocco B. Lombardo,

and Appellee/Cross-Appellant, Randall W. Stephens, appeal from the

judgment entered in the Wayne County Court of Common Pleas in this quiet

title action. We affirm.

      The relevant facts and procedural history of this case are as follows.
J-S70031-18


Appellants/Cross-Appellees Lombardo own property that shares a common

boundary line with Appellee/Cross-Appellant Stephens.       The parties derive

their respective titles to the properties from the same grantor, Boyd L.

Bedford. Prior to the relevant conveyances at issue, Mr. Bedford owned 262

acres of land in Wayne County (“the Farm Property”). On June 17, 1948, Mr.

Bedford acquired title to approximately 83 acres of undeveloped land from

A.J. Wall (“the Wall Property”), to the east of the Farm Property.

       On June 5, 1967, in exchange for $3000.00, Mr. Bedford executed a

deed containing a general warranty of title for the Wall Property to

Appellant/Cross-Appellee Louis J. Lombardo and Nicholas Lombardo.1 Before

this transfer, Mr. Bedford had the property surveyed by Earl Kingsbury (“the

Kingsbury survey”). This deed was recorded on July 6, 1967, along with the

Kingsbury survey.         The relevant portion of Appellants/Cross-Appellees

Lombardo’s deed is as follows:

          [Beginning] at the North West Corner hereof Being a large
          Hemlock tree Witnessed for the Corner, thence along an old
          line of Blazed trees and being in the old Warrantee line of
          the Henry Speering tract. North on Present bearing of 57
          degrees East 2721 feet to a Stones Corner witnessed,
          thence along a line of land of Jerry Gagdorus and James
          Sanford, South 8 degrees West 3120 feet to point in center
          of the Starrucca to Maple Grove road, thence along center
          of the same South 59 degree[s] West 187 feet, thence
          South 62 degrees West 300 [feet] to a point in Center [of]
          said Road, and in the Easterly line of the B.L. Bedford Home
____________________________________________


1Nicholas Lombardo died on June 24, 2000, and Appellant/Cross-Appellee
Rocco B. Lombardo acquired Nicholas Lombardo’s share of the property on
November 9, 2000.

                                           -2-
J-S70031-18


        farm, thence along same North 35 degrees West 2153
        feet to the place of [beginning]. CONTAINING 83 Acres
        and 39 Square rods of land be the same more or less subject
        to 1/3 of the road, and being so much of the same property
        deeded to B.L. Bedford by a Deed from A.J. Wall, and Louise
        R. Wall his wife by a deed dated June 16th 1948, and duly
        recorded…and according to a Survey made by Pennsylvania
        Licensed Surveyor on May 13th 1967 by Karl T. Kingsbury.

(Appellants/Cross-Appellees Lombardo’s Deed at 1; R.R. at 65) (emphasis

added). After Appellant/Cross-Appellee Louis Lombardo paid Mr. Bedford for

the property, Mr. Bedford had a discussion with Appellant/Cross-Appellee

Louis Lombardo, in the presence of Appellee/Cross-Appellant Stephens, who

was 9 years old. Mr. Bedford stated that the boundary line between the two

properties was along a barbed wire fence, which ran northwest from Maple

Grove Road to a large hemlock tree.

     On December 31, 1974, Mr. Bedford executed another deed for the Farm

Property to himself, Appellee/Cross-Appellant Stephens, and non-parties

Gladys Stephens and Matthew Stephens as joint tenants with the right of

survivorship. This deed was recorded on January 13, 1975. Mr. Bedford died

on May 6, 1976. Gladys Stephens and Matthew Stephens subsequently filed

a partition action for the property jointly held with Appellee/Cross-Appellant

Stephens. On May 7, 2003, those parties entered into a stipulation regarding

the partition of their property. Appellee/Cross-Appellant Stephens acquired

his current property by deed dated October 26, 2004, which shares the

common boundary line with Appellants/Cross-Appellees Lombardo’s property.

This deed was recorded on May 31, 2007.            The relevant portions of

                                      -3-
J-S70031-18


Appellee/Cross-Appellant Stephens’ deed are as follows:

        BEGINNING at a point in the center of Maple Grove Road
        (T788), said point being the southwesterly corner of lands
        of Louis and Rocco Lombardo (Deed Book 1714 Page 286)
        and running: thence along the center of said Maple Grove
        Road the following twelve (12) courses and distances: (1) S
        65° 29’ 37” W, 111.90 feet, (2) S 70° 24’ 36” W, 137.52
        feet, (3) S 73° 50’ 27” W, 169.93 feet, (4) S 85° 50’ 33” W,
        123.86 feet, (5) N 72° 50’ 29” W, 98.64 feet, (6) N 57° 47’
        99” W, 114.06 feet, (7) N 51° 10’ 16” W, 269.68 feet, (8) N
        49° 22’ 34” W, 194.13 feet, (9) N 51° 50’ 02” W, 79.81 feet,
        (10) N 55° 32’ 17” W, 161.97 feet, (11) N 68° 31’ [40”] W,
        150.56 feet and (12) N 74° 28’ 59” W, 85.25 feet to a corner
        in said road. Thence S 17° 08’ 53” W, 151.78 feet thru lands
        of the grantor passing a #4 rebar set at 24.39 feet a #4
        rebar set. Thence S 73° 42’ 45” W, 724.36 feet thru lands
        of the grantor to a #4 rebar set. Thence N 38° 03’ 37° W,
        198.70 feet thru lands of the grantor passing a #4 rebar set
        at 177.12 feet to a point in the center of Maple Grove Road.
        Thence S 50° 41’ 01” W, 1.41 feet along the center of said
        Maple Grove Road to a corner. Thence N 12° 27’ 52” W,
        168.30 feet thru lands of the grantor passing a #4 rebar set
        at 21.79 feet to a #4 rebar set. Thence N 09° 12’ 50” W,
        127.85 feet thru lands of the grantor to a #4 rebar set.
        Thence N 00° 16’ 25” E, 181.87 feet thru lands of the
        grantor to a #4 rebar set. Thence N 06° 27’ 12” W, 835.30
        feet thru lands of the grantor to a #4 rebar set. Thence N
        71° 32’ 53” W, 414.79 feet thru lands of the grantor to a #4
        rebar set on the southerly line of lands of Thomas and Carol
        Lopatofsky (Deed Book 360 Page 192). Thence N 49° 32’
        15” E, 1124.74 feet along the southerly line of said
        Lopatofsky [lands] to a #6 rebar found on the westerly line
        of lands of Vaughn Buchanan (Deed Book 2270 Page 162).
        Thence S 40° 00’ 00” E, 3167.52 feet along the
        westerly line of said Buchanan and lands of Leon
        O’Droniec (Deed Book 1236 Page 1) and Louis and
        Rocco Lombardo passing a #4 rebar set at 3132.52
        feet to the center of Maple Grove Road, the point of
        beginning and containing 73.58 acres being more or less.

        BEING Lot 1 on a subdivision plan prepared by Christopher
        Knash, P.L.S. dated January 2000, revised November 28,
        2003 and December 6, 2003….

                                   -4-
J-S70031-18



(Appellee/Cross-Appellant Stephens’ Deed at 1; R.R. at 54) (emphasis

added).   Appellee/Cross-Appellant Stephens’ current deed described the

property in terms of a map prepared by surveyor Christopher Knash (“the

Knash survey”).   The deeds and the Kingsbury and Knash surveys conflict

regarding the common boundary line of the two properties.

      On November 13, 2015, Appellants/Cross-Appellees Lombardo filed an

action to quiet title.   Both parties filed competing motions for summary

judgment, which the court denied on April 22, 2016.          In June 2016,

Appellants/Cross-Appellees Lombardo hired surveyor Alfred Bucconear to

perform    a   survey    (“the   Bucconear    survey”),   which    concluded

Appellants/Cross-Appellees Lombardo’s 1967 deed and the Kingsbury survey

accurately portrayed the correct boundary line. Appellants/Cross-Appellees

Lombardo filed a second motion for summary judgment on April 12, 2017.

      The court held a bench trial on May 30, 2017.             During trial,

Appellant/Cross-Appellee Louis Lombardo testified that Mr. Bedford told

Appellant/Cross-Appellee Louis Lombardo at the time of conveyance that a

barbed-wire fence marked the boundary line of the two properties.

Appellants/Cross-Appellees Lombardo’s deed and the Kingsbury survey do not

mention this barbed wire fence.    Appellant/Cross-Appellee Louis Lombardo

also testified that Appellee/Cross-Appellant Stephens was present at this

conversation, although he was only about 9 years old. Mr. Bucconear testified

that Appellants/Cross-Appellees Lombardo’s deed call exceeds the adjoinder

                                    -5-
J-S70031-18


line by 63.95 feet, which reflects what Mr. Bedford told Appellant/Cross-

Appellee Louis Lombardo about the barbed-wire fence at the time of

conveyance. Mr. Bucconear also testified that a partial stone row and wire

fence generally follow the correct boundary line.

      The court entered a verdict in favor of Appellants/Cross-Appellees

Lombardo on July 17, 2017.          On July 19, 2017, the court denied

Appellants/Cross-Appellees Lombardo’s second motion for summary judgment

as moot. On July 25, 2017, Appellants/Cross-Appellees Lombardo filed a post-

trial motion, which sought attorneys’ fees and costs. The court, on August 4,

2017, vacated its July 17, 2017 verdict to schedule a hearing on

Appellants/Cross-Appellees Lombardo’s post-trial motion. The court held a

hearing on October 25, 2017.         The following day, the court denied

Appellants/Cross-Appellees Lombardo’s post-trial motion.

      On November 2, 2017, Appellants/Cross-Appellees Lombardo and

Appellee/Cross-Appellant Stephens each filed a praecipe to enter judgment

based on the August 4, 2017 order. That same day, the clerk of courts entered

judgment in favor of Appellee/Cross-Appellant Stephens. On November 3,

2017, Appellants/Cross-Appellees Lombardo filed a petition to strike or open

the judgment because the August 4, 2017 order was not representative of the

court’s verdict. On November 7, 2017, both parties stipulated to strike the

November 2, 2017 judgment. On November 9, 2017, the court vacated the

October 26, 2017 order that denied Appellants/Cross-Appellees Lombardo’s


                                    -6-
J-S70031-18


post-trial motion and entered a new verdict to clarify the verdict in favor of

Appellants/Cross-Appellees    Lombardo.       The     court    expressly    adopted

Appellants/Cross-Appellees    Lombardo’s    proposed     findings    of    fact   and

conclusions of law, with the exception of paragraphs 20 through 26 in their

proposed conclusions of law. The court further confirmed Appellants/Cross-

Appellees Lombardo’s deed and reformed the deed of Appellee/Cross-

Appellant Stephens, as specified in Appellants/Cross-Appellees Lombardo’s

exhibit 4. Finally, the court denied Appellants/Cross-Appellees Lombardo’s

post-trial request for attorney’s fees.

      Appellee/Cross-Appellant     Stephens   filed     post-trial   motions       on

November 15, 2017, and Appellants/Cross-Appellees Lombardo filed post-trial

motions on November 17, 2017. Both parties filed notices of appeal, however,

this Court quashed both appeals as premature due to open post-trial motions.

On March 14, 2018, the court denied both sets of post-trial motions. The

court also entered judgment in favor of Appellants/Cross-Appellees Lombardo

on their quiet title action and against Appellants/Cross-Appellees Lombardo

regarding their claim for attorneys’ fees and costs.          On March 21, 2018,

Appellants/Cross-Appellees Lombardo timely filed a notice of appeal.              The

following day, the court ordered Appellants/Cross-Appellees Lombardo to file

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). On March 29, 2018, Appellants/Cross-Appellees Lombardo timely

filed a Rule 1925(b) statement, and Appellee/Cross-Appellant Stephens timely


                                      -7-
J-S70031-18


filed a notice of appeal. On April 6, 2018, the court ordered Appellee/Cross-

Appellant Stephens to file a Rule 1925(b) statement; Appellee/Cross-

Appellant Stephens timely complied on April 9, 2018.

      At Docket No. 967 EDA 2018, Appellants Lombardo raise the following

issues for our review:

         WHERE A GRANTOR CONVEYS LAND BY A “GENERAL
         WARRANTY DEED” RETAINING AN ADJOINING PARCEL,
         AND, THEREAFTER HIS SUCCESSOR JOINS IN THE
         ISSUANCE TO HIMSELF AS SOLE GRANTEE A CONFLICTING
         CONVEYANCE, IS APPELLEE LIABLE, IN A QUIET TITLE
         ACTION, FOR REIMBURSEMENT OF THE LEGAL FEES AND
         EXPENSES INCURRED BY [APPELLANTS] IN DEFENDING
         THEIR TITLE TO THE SUBJECT PROPERTY?

         DID THE COURT OF COMMON PLEAS ERR IN FAILING TO
         MAKE AN AWARD OF DAMAGES IN FAVOR OF [APPELLANTS]
         AND AGAINST [APPELLEE] ON THE BASIS OF “BREACH OF
         GENERAL WARRANTY”?

         UNDER THE PROVISIONS OF 21 P.S. SECTION 5 “WARRANT
         GENERALLY CONSTRUED” IS [APPELLEE] LIABLE TO
         [APPELLANTS] FOR COSTS AND EXPENSES EXPENDED BY
         APPELLANTS IN DEFENDING THEIR TITLE TO THE SUBJECT
         LAND IN A [QUIET TITLE] ACTION?

(Appellants Lombardo’s Brief at 2).

      At Docket No. 1051 EDA 2018, Appellant Stephens raises the following

issues for our review:

         WHETHER THE TRIAL COURT ERRED AS A MATTER OF LAW
         BY ADOPTING A COMMON BOUNDARY LINE WHICH IS IN
         CONTRADICTION OF THE WARRANTEE LINE WHICH BOTH
         SURVEYORS ACKNOWLEDGED SEPARATED THE TWO
         PROPERTIES AND BY REFERENCING AND RELYING ON
         FIELD EVIDENCE TO ESTABLISH A BOUNDARY LINE WHICH
         WAS NOT REFERENCED OR CALLED FOR IN EITHER DEED
         DESCRIPTION[?]

                                      -8-
J-S70031-18



         WHETHER THE [TRIAL] COURT ERRED AS A MATTER OF
         LAW BY ALLOWING [PAROL] EVIDENCE OF A DEAD PERSON
         TO INTERPRET A DEED DESCRIPTION WHERE THE
         LANGUAGE OF THE PARTIES’ DEEDS EVIDENCE[S] A CLEAR
         INTENT AS THE RESPECTIVE BOUNDARY LINE SEPARATING
         THE RESPECTIVE PARTIES?

         WHETHER THE [TRIAL] COURT WAS WITHOUT SUBJECT
         MATTER JURISDICTION ON NOVEMBER 9, 2017, TO ISSUE
         A VERDICT WHEN THE COURT PREVIOUSLY VACATED ITS
         PRIOR VERDICT OF JULY 17, 2017 BY ITS ORDER OF
         AUGUST 4, 2017?

(Appellant Stephens’ Brief at 4).

      In their issues combined, Appellants/Cross-Appellees Lombardo argue

Appellee/Cross-Appellant Stephens, as a successor in interest to Mr. Bedford,

is legally bound to defend the title of Appellants/Cross-Appellees Lombardo

under the general warranty provision. Appellants/Cross-Appellees Lombardo

contend Appellee/Cross-Appellant Stephens’ May 31, 2007 deed created a

cloud on Appellants/Cross-Appellees Lombardo’s title and Appellee/Cross-

Appellant Stephens is required to reimburse Appellants/Cross-Appellees

Lombardo for reasonable expenses incurred in this action to quiet title.

Appellants/Cross-Appellees Lombardo conclude this Court should vacate the

portion of the underlying judgment that denied their request for attorney’s

fees and remand for a determination of litigation expenses. We disagree.

      In his first and second issues combined, Appellee/Cross-Appellant

Stephens argues the language in Appellants/Cross-Appellees Lombardo’s deed

calls for an adjoinder between the Wall Property and the Farm Property, and


                                    -9-
J-S70031-18


the Disputed Tract falls within the Farm Property. Appellee/Cross-Appellant

Stephens asserts the court’s verdict adopts a boundary line that directly

contradicts the warrantee line acknowledged by both Mr. Knash and Mr.

Bucconear.     Appellee/Cross-Appellant Stephens contends the adopted

boundary line elevates a distance call above an adjoinder call and relies on

extrinsic evidence outside the plain language of the deeds, in violation of the

parol evidence rule.

      In his third issue, Appellee/Cross-Appellant Stephens argues the court

had thirty days from the August 4, 2017 order, which vacated the July 17,

2017 verdict, to enter a new verdict.         Appellee/Cross-Appellant Stephens

avers the court lacked subject matter jurisdiction to enter a verdict after the

passage of thirty days, and the November 9, 2017 verdict fell outside this

thirty-day period. Appellee/Cross-Appellant Stephens contends this case was

not overly protracted, which would allow the court to go beyond the thirty-

day period to enter a new verdict.

      Finally, Appellee/Cross-Appellant Stephens responds that the court

properly denied Appellants/Cross-Appellees Lombardo’s request for costs and

expenses because Appellants/Cross-Appellees Lombardo possessed their land

at all times. Appellee/Cross-Appellant Stephens continues that the only issue

for the court was the determination of a common boundary line, and not

ownership rights. Further, Appellee/Cross-Appellant Stephens avows he and

Appellants/Cross-Appellees Lombardo derive their titles from different


                                     - 10 -
J-S70031-18


sources, and he is not a successor in interest to Mr. Bedford with respect to

Appellants/Cross-Appellees Lombardo’s property.       Appellee/Cross-Appellant

Stephens concludes this Court should vacate the portion of the verdict that

established a new boundary line and affirm the portion of the verdict that

denied   Appellants/Cross-Appellees    Lombardo’s     request   for   costs   and

expenses. We agree in part and disagree in part.

      This Court will not disturb a denial of attorneys’ fees absent an abuse of

discretion. In re Padezanin, 937 A.2d 475, 483 (Pa.Super. 2007). “A trial

court has abused its discretion if it failed to follow proper legal procedures or

misapplied the law.” Kessock v. Conestoga Title Insurance Co., 194 A.3d

1046, 1059 (Pa.Super. 2018). An evidentiary hearing is generally required

for a trial court to decide a claim for attorneys’ fees, unless the facts are

undisputed. In re Estate of Burger, 852 A.2d 385, 391 (Pa.Super. 2004),

affirmed, 587 Pa. 164, 898 A.2d 547 (2006).

      A general warranty deed implicates the following:

         § 5. “Warrant generally” construed

         A covenant or agreement by the grantor or grantors, in any
         deed or instrument in writing for conveying or releasing land
         that he, they, or it “will warrant generally the property
         hereby conveyed,” shall have the same effect as if the
         grantor or grantors had covenanted that he or they, his or
         their heirs and personal representatives or successors, will
         forever warrant and defend the said property, and every
         part thereof, unto the grantee, his heirs, personal
         representatives and assigns, against the lawful claims and
         demands of all persons whomsoever.

21 P.S. § 5.    “Where property has been conveyed by a deed of general

                                     - 11 -
J-S70031-18


warranty, actual or constructive eviction, as a result of a defect of title, must

be shown in order to recover on a breach of the warranty.” Kramer v. Dunn,

749 A.2d 984, 991 (Pa.Super. 2000) (holding party is constructively evicted

when party purchases general warranty deed to property from grantor who

did not actually hold title).

      Our standard of review on appeal from an action to quiet title is

deferential: “In reviewing an action to quiet title, an appellate court’s review

is limited to determining whether the findings of fact are supported by

competent evidence, whether an error of law has been committed, and

whether there has been a manifest abuse of discretion.” Regions Mortgage,

Inc. v. Muthler, 585 Pa. 464, 467, 889 A.2d 39, 41 (2005).

         It is not the role of an appellate court to pass on the
         credibility of witnesses; hence we will not substitute our
         judgment for that of the factfinder. Thus, the test we apply
         is not whether we would have reached the same result on
         the evidence presented, but rather, after due consideration
         of the evidence which the trial court found credible, whether
         the trial court could have reasonably reached its conclusion.

Hollock v. Erie Ins. Exchange, 842 A.2d 409, 414 (Pa.Super. 2004) (en

banc), appeal dismissed as improvidently granted, 588 Pa. 231, 903 A.2d

1185 (2006) (internal citations omitted).

      The Pennsylvania Rules of Civil Procedure define the scope of an action

to quiet title, in pertinent part, as follows:

         Rule 1061. Conformity to Civil Action. Scope

                                    *     *      *


                                        - 12 -
J-S70031-18


            (b)   The action may be brought

                                   *     *      *

               (2) where an action of ejectment will not lie, to
               determine any right, lien, title, or interest in the land
               or determine the validity or discharge of any
               document, obligation or deed affecting any right, lien,
               title or interest in land;

               (3) to compel an adverse party to file, record, cancel,
               surrender or satisfy of record, or admit the validity,
               invalidity or discharge of, any document, obligation or
               deed affecting any right, lien, title or interest in land[.]

Pa.R.C.P. 1061(b)(2), (3). To prevail in an action to quiet title, a party must

demonstrate title by a fair preponderance of the evidence and prima facie

proof of title is sufficient until the adverse party shows a better title. Hallman

v. Turns, 482 A.2d 1284, 1287-88 (Pa.Super. 1984). An action to quiet title,

unlike an ejectment action, does not restrict a court to finding the rights only

of the immediate plaintiff and defendant involved in the controversy. Wells

Fargo Bank, N.A. v. Long, 934 A.2d 76, 78 (Pa.Super. 2007). Rather, an

action to quiet title determines the “relative and respective rights of all

potential titleholders.” Id.

      When uncertainty exists in a deed due to vague or ambiguous language,

a court may look to extrinsic or parol evidence to explain, but not vary, the

written word. Doman v. Brogan, 592 A.2d 104, 109 (Pa.Super. 1991). See

also Flaherty v. DeHaven, 448 A.2d 1108, 1111 (Pa.Super. 1982) (stating

to ascertain meaning of deed when intentions of parties are unclear from

instrument itself, court must look to language of entire instrument,

                                       - 13 -
J-S70031-18


consideration of subject matter, and conditions that existed at time of

execution, together with surrounding circumstances). When calls of a deed

are inconsistent, the court looks to, in order: (1) natural objects or landmarks;

(2) artificial monuments; (3) adjacent boundaries; and (4) courses and

distances. Doman, supra at 110. “[W]here the terms of a deed will admit

of two reasonable interpretations (patent ambiguity), or where the calls

conflict when applied to the ground whereby admitting of different reasonable

bases for division (latent ambiguity), their construction, as a rule, …[is] a

question of fact.” Id. Further, ambiguities in a deed are to be construed to

effectuate the intent of the parties and any doubt will be resolved against the

preparer of the deed. Advance Industrial Supply Co. v. Eagle Metallic

Copper Co., 267 Pa. 15, 19-20, 109 A. 771, 773-74 (1920).

      If there is a dispute between boundaries in two conveyances from the

same grantor, then the grantee with the first executed conveyance has

superior title. Will v. Piper, 134 A.2d 41, 44 (Pa.Super. 1957). A survey

made during the grantor’s life is given great weight when settling a boundary

dispute.   Id.   Consentable lines established by the parties themselves are

given great weight, regardless of whether the line conforms to the exact

courses, distances, and bounds of an original survey. Dimura v. Williams,

446 Pa. 316, 319, 286 A.2d 370, 371 (1972).

      After a bench trial, “[t]he trial judge shall render a decision within seven

days after the conclusion of the trial except in protracted cases or cases of


                                     - 14 -
J-S70031-18


extraordinary complexity.” Pa.R.C.P. 1038(c). “Except as otherwise provided

or prescribed by law, a court upon notice to the parties may modify or rescind

any order within 30 days after its entry, notwithstanding the prior termination

of any term of court, if no appeal from such order has been taken or allowed.”

42 Pa.C.S.A. § 5505.

      Instantly,   the     trial   court   analyzed   Appellants/Cross-Appellees

Lombardo’s issues as follows:

         An actual eviction did not occur in the case at bar. Here,
         [Appellants/Cross-Appellees Lombardo’s] title was never
         challenged    by    [Appellee/Cross-Appellant   Stephens].
         [Appellants/Cross-Appellees Lombardo’s] ownership of the
         land contained in the deed was never challenged by
         [Appellee/Cross-Appellant Stephens]. [Appellants/Cross-
         Appellees Lombardo] would be entitled to fees if they were
         sued to defend their title. This common boundary line
         dispute arises from the discrepancy in deed descriptions,
         rather than from a superior claim of right or lien on
         [Appellants/Cross-Appellees Lombardo’s] property.        As
         such, [the c]ourt determined that, based on these facts, an
         award of attorney's fees was not warranted.

(Trial Court Opinion in Response to Appellants/Cross-Appellees Lombardo’s

Rule 1925(b) Statement, filed June 21, 2018, at 3). The record supports the

trial court’s rationale.    See In re Padezanin, supra; Kramer, supra.

Further, Appellants/Cross-Appellees Lombardo were not constructively evicted

because Mr. Bedford had legal title to the land he sold to Appellants/Cross-

Appellees Lombardo.        See id.    Therefore, the trial court properly denied

Appellants/Cross-Appellees Lombardo’s request for costs and attorneys’ fees.

      The trial court analyzed Appellee/Cross-Appellant Stephens’ issues as


                                       - 15 -
J-S70031-18


follows:

           The evidence presented at trial showed that the parties
           derived their respective titles from the same grantor, Boyd
           L. Bedford. As the intention of the parties may be shown by
           surrounding circumstances, evidence was permitted to be
           heard regarding the exchanges between the parties on the
           day [Mr.] Bedford delivered the deed to [Appellant/Cross-
           Appellee Louis Lombardo], while in [Appellee/Cross-
           Appellant Stephens’s] presence.

           On July 5, 1967, [Mr.] Bedford executed and delivered to
           [Appellant/Cross-Appellee Louis Lombardo and Nicholas
           Lombardo,] a deed which contained [the Kingsbury Survey].
           [Mr.] Bedford hired Mr. Kingsbury to perform the survey and
           either prepared or caused to be prepared [Appellants/Cross-
           Appellees Lombardo’s] deed.        The Kingsbury [Survey]
           depicts the lands legally described in the [Appellants/Cross-
           Appellees Lombardo’s] deed and the common boundary in a
           manner generally consistent with a line running along a wire
           fence line and partial stone wall.

           At this same meeting, [Mr.] Bedford described the lands
           conveyed to [Appellants/Cross-Appellees Lombardo] by
           pointing to the fence as being the common boundary. At
           the time of the conveyance [Mr.] Bedford used the fence to
           enclose a cattle pasture, thereby treating the fence as being
           the location of the boundary of the farm he retained.
           Further,     throughout      the     course      of…litigation,
           [Appellee/Cross-Appellant Stephens] admitted that “we
           always believed…the common boundary line…to be close to
           the fence.”

           [The    c]ourt   found    that  [Appellee/Cross-Appellant
           Stephens’] statements and those attributed to [Mr.] Bedford
           as well as the existence and use of the fence, when taken
           together as a whole, had the effect of mandating that
           [Appellants/Cross-Appellees    Lombardo’s]      deed     be
           construed to include the 63.95 feet of the B.L. Bedford
           Home farm consistent with its legal description and the
           Kingsbury [survey].

           At trial, [Appellee/Cross-Appellant Stephens] introduced
           [the Knash survey], which contradicted the Kingsbury

                                       - 16 -
J-S70031-18


       [survey]. The Knash [survey] similarly depicted a line
       running along a wire fence line and partial stone wall, but
       the Knash [survey] did not depict the “overlap” created by
       [Appellants/Cross-Appellees Lombardo’s] deed onto the
       other lands owned by [Mr.] Bedford at the time he delivered
       the deed to the [Appellants/Cross-Appellees Lombardo]. As
       such, there was a conflict between [Appellants/Cross-
       Appellees Lombardo’s] deed and [Appellee/Cross-Appellant
       Stephens’] deed since the common boundary line was not
       consistently described in them.

                               *     *      *

       Here, there is no dispute that [Appellants/Cross-Appellees
       Lombardo’s] deed was the first executed. Therefore, any
       discrepancy was resolved in favor of [Appellants/Cross-
       Appellees Lombardo].

                               *     *      *

       While [Appellants/Cross-Appellees Lombardo’s] deed was
       ambiguous in its description of the common boundary as
       being along the “Easterly line of the B.L. Bedford Home
       farm,” when applying the distances recited to be along
       Maple Grove Road, the common corner of this boundary is
       described as being 63.95 feet further west, beyond the
       “Easterly line of the B.L. Bedford Home farm.”

       [The c]ourt found that the intention of the parties was that
       [Mr.] Bedford sold, and [Appellants/Cross-Appellees
       Lombardo] purchased, lands bounded by the fence line, as
       described by [Appellant/Cross-Appellee] Louis J. Lombardo
       from [Mr.] Bedford’s representations in [Appellee/Cross-
       Appellant Stephens’] presence. Pursuant to Pennsylvania
       law, this ambiguity is resolved against [Mr.] Bedford as the
       grantor who drafted or caused to be drafted the deed, and
       [Appellee/Cross-Appellant Stephens] as [Mr. Bedford’s]
       successor,    in  favor    of   [Appellants/Cross-Appellees
       Lombardo].

                               *     *      *

       By way of procedural history, a non-jury trial was held in
       this matter on May 30, 2017. [The c]ourt entered a Verdict

                                   - 17 -
J-S70031-18


       in favor of [Appellants/Cross-Appellees Lombardo] and
       against [Appellee/Cross-Appellant Stephens] on July 17,
       2017.     On July 25, 2017, [Appellants/Cross-Appellees
       Lombardo] filed a Motion for Post-Trial Relief seeking an
       award of attorney’s fees and costs pursuant to Title 21 P.S.
       Section 5. To permit argument on said Motion, [the c]ourt
       entered an Order on August 4, 2017, which vacated the
       Verdict dated July 17, 2017 and scheduled a hearing for
       September      18,    2017.      On    August   25,    2017
       [Appellants/Cross-Appellees Lombardo] filed an unopposed
       motion to continue the hearing on the Motion for Post-Trial
       Relief, and the matter was rescheduled to October 25, 2017.
       On October 26, 2017, [the c]ourt entered an Order denying
       said Motion.      Subsequently, on November 2, 2017,
       [Appellee/Cross-Appellant Stephens] filed with the
       Prothonotary of Wayne County a Praecipe to Enter
       Judgment in favor of [Appellee/Cross-Appellant Stephens]
       and     against    [Appellants/Cross-Appellees  Lombardo]
       pursuant to the “Final Judgment” dated August 4, 2017,
       which vacated the Verdict of July 17, 2017. As such “Final
       Judgment” was in contradiction of [the c]ourt’s findings in
       the Verdict entered July 17, 2017, [Appellants/Cross-
       Appellees Lombardo] filed a Petition to Strike or Open
       Judgment on November 3, 2017. The parties stipulated to
       strike the judgment entered on November 2, 2017, and said
       Stipulation was made an Order of Court on November 7,
       2017.

       For clarification purposes, [the c]ourt entered a
       comprehensive, second Verdict on November 9, 2017,
       which found in favor of [Appellants/Cross-Appellees
       Lombardo]       and    against    [Appellee/Cross-Appellant
       Stephens] and also denied [Appellants/Cross-Appellees
       Lombardo’s] Motion for Post-Trial Relief to include an award
       of attorney’s fees. Subsequently, both parties filed Motions
       for Post-Trial Relief and Notices of Appeal of [the c]ourt’s
       Order dated November 9, 2017.

       On January 12, 2018[,] the Superior Court quashed the
       consolidated appeals as premature because post-trial
       motions were pending in [the trial c]ourt, and as such, no
       final judgment was entered.      On remand, [the c]ourt
       entered two (2) Orders dated March 14, 2018, each of
       which: (1) denied both parties’ post-trial motions; and (2)

                                  - 18 -
J-S70031-18


         entered final judgment on behalf of [Appellants/Cross-
         Appellees Lombardo] and against [Appellee/Cross-Appellant
         Stephens]. The Order dated March 14, 2018, which entered
         final judgment, is the subject of the instant appeal.

         [Appellee/Cross-Appellant Stephens] now contends that
         [the c]ourt lacked subject matter jurisdiction to issue a new
         Verdict on November 9, 2017, and subsequently a judgment
         on March 14, 2018. [Appellee/Cross-Appellant Stephens]
         relies on Pa.R.C.P. 1038(c), which states in relevant part
         that after a trial without jury “[t]he decision may be
         made…in writing and filed forthwith…. The trial judge shall
         render a decision within seven days after the conclusion of
         the trial except in protracted cases or cases of extraordinary
         complexity.”

         Merriam-Webster defines “protracted” as “to prolong in time
         or space.” As this matter was filed in 2015 and a brief
         review of the filings will show, this matter constituted a
         protracted case.    Therefore, issuing the Verdict dated
         November 9, 2017 and subsequently a judgment on March
         14, 2018 was proper.

                                  *     *      *

         Here, the [c]ourt acted properly within its discretion to
         modify and rescind the orders complained of.

(Trial Court Opinion in Response to Appellee/Cross-Appellant Stephens’ Rule

1925(b) Statement, filed June 21, 2018, at 2-6). The record supports the trial

court’s rationale. See 42 Pa.C.S.A § 5505; Regions Mortgage, Inc., supra;

Advance Industrial Supply Co., supra; Doman, supra; Hallman, supra;

Will, supra. Appellants/Cross-Appellees Lombardo’s deed and the Kingsbury

survey both agree on the heading of the boundary in dispute.              The

conversation between Appellant/Cross-Appellee Louis Lombardo and Mr.

Bedford, however, occurred after Appellant/Cross-Appellee Louis Lombardo


                                      - 19 -
J-S70031-18


paid Mr. Bedford for the property and created an ambiguity. Therefore, the

court properly used this conversation and the fence line to clarify the

intentions of the parties at the time of conveyance. See Dimura, supra;

Doman, supra. Accordingly, we affirm the judgment.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/4/19




                                  - 20 -